PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tucker et al.
Application No. 16/178,152
Filed: 1 Nov 2018
For: Intermittent Pressure Switch For Pneumatic Valves

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed August 30, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File Corrected Application Papers (Notice), mailed October 13, 2020.  The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extension of time under the provisions of 37 CFR 1.136(a) was obtained . Accordingly, the application became abandoned on December 15, 2020. A Notice of Abandonment was mailed on March 4, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a new drawing and an amended specification, (2) the petition fee of $1,050.00 and (3) a proper statement of unintentional delay.

The new drawing and replacements drawings were previously filed on August 11, 2021.

This application is being referred to Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.
Telephone inquiries regarding the status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


/JAMICE T BRANTLEY/PARASP, OPET